DETAILED ACTION
Status of Claims
	Claims 1-15 and 19-20 are pending.
	Claims 16-18 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable device. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9 and 10, directed to the process of making or using the allowable device, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 16, directed to the invention(s) of a conveying device does not require all the limitations of the allowable device claim, and therefore will NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement has groups among as set forth in the Office action mailed on 14 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher A. Bullard on 24 February 2022.

The application has been amended as follows: 
Please rejoin claims 9-15.

Please re-write claim 10 as follows:
Claim 10.  A treatment method comprising: 
a step of conveying a workpiece in a state where a flat surface of the workpiece is inclined around a conveying directional axis relative to a horizontal plane; and 

the step of conveyance includes 




Please re-write claim 11 as follows:
Claim 11. The treatment method according to Claim 10, wherein the step of conveyance includes 

Please re-write claim 12 as follows:
Claim 12. The treatment method according to Claim 10, wherein the contactlessly holding with the first Bernoulli chuck [[has]] includes 

Please re-write claim 13 as follows:
Claim 13. The treatment method according to Claim 10, wherein 
includes 

[[a]] vertically conveying 

in the vertically conveying 

Please re-write claim 14 as follows:
Claim 14. The treatment method according to Claim 10, wherein the treatment step of performing at least one of polishing, cleaning and drying includes at least one of polishing, cleaning and drying [[it]] while pressing, onto the flat surface of the workpiece, a tape member which is held by a head part and fed at a predetermined speed in one direction.

Please re-write claim 15 as follows:
Claim 15. The treatment method according to Claim 10, wherein the treatment step of performing at least one of polishing, cleaning and drying includes at least one of polishing, cleaning and drying [[it]] while pressing, onto the flat surface of the workpiece, a sheet-like member held by a head part.

Please cancel claim 16. 


Allowable Subject Matter
Claims 1-15 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of either claim 1 or claim 10.  In particular, the prior art does not disclose the combination of a first Bernoulli chuck, a second Bernoulli chuck and a drive part as claimed within a treatment device, plating apparatus and/or treatment including polishing, cleaning or drying in combination with the remaining claimed elements of claim 1.  The prior art does not disclose the combination of a first Bernoulli chuck, a second Bernoulli chuck and a treatment method as claimed including polishing, cleaning or drying in combination with the remaining claimed elements of claim 10.  
The closest prior art includes the teachings of Kiriyama et al. (JP 5-36658) which is discussed in the Office action dated 10 December 2021 (pages 4-5).  The Applicant’s remarks on pages 10-14 of the response dated 9 February 2022 are found persuasive.  Kiriyama et al. fail to disclose the claimed first Bernoulli chuck, second Bernoulli chuck and drive part as claimed for claim 1.  Kiriyama et al. fail to disclose the claimed first Bernoulli chuck, second Bernoulli chuck and treatment method of claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795